Judge Hedrick
concurring in the result only.
Since the majority reverses the judgment and orders a dismissal of that part of the petition regarding the real estate, it is inappropriate for this Court to undertake to chart the course for the lawyers and their clients as to the resolution of any problems resulting from any prior legal proceedings. In my opinion the majority has gone too far in its efforts to interpret and explain the ambiguities in the consent judgment entered on 13 February 1979, and its statements ought not to be binding in any future proceedings between the parties. Moreover, I believe the majority has given too little attention to the procedural quagmire in which this case and the appeal wallows. Nevertheless, I concur in the result because it affords the parties an opportunity to litigate, if they desire, the critical questions arising out of any ambiguities present in the consent judgment.